- Prepared by EDGARX.com [Baker, Donelson Letterhead] May 5, 2017 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, D.C. 20549 ATTN: Caleb French, Esq. Re: Mechanical Technology, Incorporated Registration Statement on Form S-1 Originally Filed April 18, 2017 File No. 333- 217351 Dear Mr. French: On behalf of Mechanical Technology, Incorporated (the “Company”), we have filed today Pre-Effective Amendment No. 1 (the “Amendment”) to the Company’s Registration Statement on Form S-1 referenced above (the “Registration Statement”). We have revised the incorporation of the Company’s proxy statement for its 2017 annual meeting of stockholders in accordance with the staff’s comment. Please see page 12 of the Amendment. Further, you asked for an explanation as to the necessity to include the reference to Section 630 of the New York Business Corporation Law with respect to the non-assessable portion of the legal opinion filed as Exhibit 5.1 to the Registration Statement. The following explanation has been provided to us for inclusion herein by Couch White, LLP, local counsel to the Company, who issued the legal opinion filed with the Registration Statement: Section 630(a) of the New York Business Corporation Law provides that “[t]he ten largest shareholders” of every New York corporation, “no shares of which are listed on a national securities exchange or regularly quoted in an over-the-counter market by one or more members of a national or an affiliated securities association, shall jointly and severally be personally liable for all debts, wages or salaries due and owing to any of [the corporation’s] laborers, servants or employees other than contractors, for services performed by them for such corporation.” New York Business Corporation Law §630(b) provides that “wages or salaries” means “all compensation and benefits payable by an employer to or for the account of the employee for personal services rendered by such employee.” U.S.
